DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slali (US5813415).
Regarding claim 1, Slali discloses a manicure and/or pedicure kit (Figures 1-5), comprising: 
a portable storage container having a base (10) and a cover (12) movably attached (base and cover are attached via “intersnapping hinge(s) 18”, refer to Column 5, lines 15-16; additionally refer to Figures 2-5) to the base, at least one of the base or cover being at least partially hollow (both the base and the cover are hollow, as best shown in Figure 1) to define an internal compartment (the base defines internal compartment, 20; the cover is hollow/defines an internal compartment as best shown in Figure 1; however, this internal compartment is not labeled); 
at least one adhesive sheet (26, 32 and double-sided adhesive tabs; sheet 26, 32 comprises “double-sided adhesive tabs” for adhering a plurality of artificial fingernail(s) thereto; thus, the sheet 26, 32, and its requisite tabs together form an adhesive sheet; refer to Column 5, lines 24-26) sized to be contained within the internal compartment (refer to Figures 1-4 where the adhesive sheet is shown to be disposed within internal compartment, 20, of base, 10); and 
a plurality of nail tips (“ten artificial fingernails are adhered to the convex molded nail stations”, refer to Column 6, lines 6-7) attached to the at least one adhesive sheet in a spaced and sequential relationship (refer to Figure 1, wherein the first set of nail stations/nail tips are spaced apart and follow one another, thereby providing a spaced and sequential relationship; additionally, the bottom row is depicted as following a same pattern as the top row, thereby providing a sequential relationship) corresponding to fingernails (“the nails are correctly filed to match the user’s fingertip profile”, refer to Column 6, lines 5-6, thus, the nail tips correspond to a user’s fingernails; additionally, the top row corresponds to a first hand of a customer, and the bottom row corresponds to a second hand of a customer) of a customer's hand or toenails of a customer's foot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Slali in view of Chen (US5941255).
Regarding claim 2, Slali discloses the kit of claim 1, as applied above, wherein the cover is at least partially hollow defining a hollow portion of the cover (refer to annotated Figure 1, below). 

    PNG
    media_image1.png
    798
    897
    media_image1.png
    Greyscale

Slali does not disclose wherein the cover further comprises a planar sheet having two or more sides each attached to a corresponding portion of an internal wall of the cover to define a pocket between the planar sheet and the internal wall, wherein the pocket is sized to contain one or more manicure or pedicure tools.
Chen discloses a similar cosmetic kit (10, Figures 1-10) comprising a base (14) and a cover (16 and 18), wherein both the base and the cover are used for storing cosmetic implements used to perform a manicure/pedicure, including files and various clippers/cutting devices (refer to Column 3, lines 7-11). Chen’s cover comprises a planar sheet (54) having two or more sides (not labeled, refer to annotated Chen Figure 8, below) each attached (“joined along a bottom edge extremity”, refer to Chen Column 5, lines 23-25; “anchored thereto laterally”, refer to Chen Column 5, lines 25-27) to a corresponding portion of an internal wall (bottom wall, 55, refer to Chen Figure 8; and side walls/extremities, not labeled, refer to annotated Chen Figure 8, below) of the cover to define a pocket (“pocket member…for releasably holding…implements”, refer to Chen Column 5, lines 30-33) between the planar sheet and the internal wall (52, Chen Figure 8), wherein the pocket is sized to contain one or more manicure or pedicure tools (“pocket member…for releasably holding…implements”, refer to Chen Column 5, lines 30-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slali’s kit to comprise a planar sheet having two or more sides each attached to a corresponding portion of an internal wall of the cover to define a pocket between the planar sheet and the internal wall, wherein the pocket is sized to contain one or more manicure or pedicure tools, as taught by Chen, since such a modification provides the advantage of preventing the tools from jostling around the container during transport.

    PNG
    media_image2.png
    549
    1068
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Slali and Chen disclose the kit of claim 2, as applied above. The combination does not thus far disclose that the kit further comprises at least one nail filer and at least one clipper received in the pocket. Per the modification addressed in claim 2, the pocket of Chen was incorporated into Slali’s kit. Chen’s pocket is used for storing various manicure and/or pedicure tools including at least one nail filer (60K, Figure 8) and at least one clipper/cutting device (60G, 60H, 60J). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Slali and Chen to comprise at least one nail filer and at least one clipper received in the pocket, as taught by Chen, since such a modification provides the advantage of increasing the convenience of the kit by including all necessary tools required to complete a manicure.
Regarding claim 4, Slali discloses a manicure and/or pedicure kit (Figures 1-5), comprising: 
a portable storage container (the container is not labeled, but is the container comprised of base, 10 and cover, 12; best shown in Figures 1-4) having a generally rectangular prism shape (referring to Figures 1-4, both the base and the cover are depicted as being a three-dimensional rectangular shape, thereby defining a rectangular prism), the container having a base (10) and a cover (12) hingedly (18) attached to the base, each of the base or cover being at least partially hollow (both the base and the cover are hollow, as best shown in Figure 1) to collectively define an internal compartment (the hollow interiors of the base and the cover define compartments); 
a first adhesive sheet (26, 32 and double-sided adhesive tabs; sheet 26, 32 comprises “double-sided adhesive tabs” for adhering a plurality of artificial fingernail(s) thereto; thus, the sheet and its requisite tabs together form an adhesive sheet; refer to Column 5, lines 24-26) sized to be contained within the internal compartment (refer to Figures 1-4 where adhesive sheet, 26, 32 is shown to be disposed within internal compartment, 20, of base, 10); 
a first set of nail tips (“ten artificial fingernails are adhered to the convex molded nail stations”, refer to Column 6, lines 6-7; wherein the first set of nail stations/nail tips is defined by the first five nail stations/nail tips disposed in the top row of nail stations; refer to Figure 1 wherein two rows of five nail stations are depicted) attached to the first adhesive sheet in a spaced and sequential relationship (refer to Figure 1, wherein the first set of nail stations/nail tips are spaced apart and follow one another, thereby providing a spaced and sequential relationship; Additionally, the nail stations/nail tips are depicted as having the largest nail station/nail tip at a left-most position and the smallest nail station/nail tip at a right-most position along the row, thereby providing the nail station/nail tip corresponding to the largest finger/thumb in order to a smallest finger/pinky) corresponding to fingernails of a hand of a customer hand or toenails of a foot of the customer (“the nails are correctly filed to match the user’s fingertip profile”, refer to Column 6, lines 5-6; thus, the nail tips correspond to the fingernails of a customer hand); 
a second set of nail tips (“ten artificial fingernails are adhered to the convex molded nail stations”, refer to Column 6, lines 6-7; wherein the second set of nail stations/nail tips is defined by the second five nail stations/nail tips disposed in the bottom row of nail stations, refer to Figure 1 wherein two rows of five nail stations are depicted) attached to the first adhesive sheet in a spaced and sequential relationship (refer to Figure 1, wherein the second set of nail stations/nail tips are spaced apart and follow one another, thereby providing a spaced and sequential relationship; additionally, the nail stations and thus the nail tips disposed thereon are depicted as having the largest nail station/nail tip at a left-most position along the row, and the smallest nail station/nail tip at a right-most position along the row, thereby providing the nail station/nail tip corresponding to the largest finger/thumb in order to a smallest finger/pinky) corresponding to fingernails of another hand of the customer or toenails of another foot of the customer (“the nails are correctly filed to match the user’s fingertip profile”, refer to Column 6, lines 5-6; thus, the nail tips correspond to the fingernails of another hand of a customer).
Slali does not disclose:
a planar sheet having two or more sides each attached to a corresponding portion of an internal wall of the cover to define a pocket between the planar sheet and the internal wall, wherein the pocket is sized to contain one or more manicure or pedicure tools; 
at least one nail filer received in the pocket; and at least one clipper received in the pocket.
Chen discloses a similar cosmetic kit (10, Figures 1-10) comprising a base (14) and a cover (16 and 18), wherein both the base and the cover are used for storing cosmetic implements used to perform a manicure/pedicure, including files and various cutting devices (refer to Column 3, lines 7-11). Chen’s cover comprises a planar sheet (54) having two or more sides (not labeled, refer to annotated Figure 8, below) each attached (“joined along a bottom edge extremity”, refer to Column 5, lines 23-25; “anchored thereto laterally”, refer to Column 5, lines 25-27) to a corresponding portion of an internal wall (bottom wall, 55, refer to Figure 8; and side walls/extremities, not labeled, refer to annotated Figure 8, below) of the cover to define a pocket (“pocket member…for releasably holding…implements”, refer to Column 5, lines 30-33) between the planar sheet and the internal wall (52, Figure 8), wherein the pocket is sized to contain one or more manicure or pedicure tools (“pocket member…for releasably holding…implements”, refer to Column 5, lines 30-33) and the pocket contains at least one nail file (60K, Figure 8) and at least one clipper (60G, 60H, 60J). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slali’s kit to comprise a planar sheet having two or more sides each attached to a corresponding portion of an internal wall of the cover to define a pocket between the planar sheet and the internal wall, wherein the pocket is sized to contain one or more manicure or pedicure tools and contains at least one nail filer received in the pocket and at least one clipper received in the pocket, as taught by Chen, since such a modification would have involved combining prior art elements according to known methods to yield predictable results. It would have additionally been obvious to one of ordinary skill to modify Slali’s kit to include at least one nail filer and at least one clipper received in the pocket, as taught by Chen, since such a modification provides the advantage of increasing the convenience of the kit by providing tools commonly used in the manicuring process grouped together in one container and further prevents the tools from jostling around the container during transport.

    PNG
    media_image2.png
    549
    1068
    media_image2.png
    Greyscale


Alternatively, Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slali and Chen as applied to claim 2 above, and further in view of Briscoe (US6834655).
Alternatively, regarding claim 3, the combination of Slali and Chen discloses the kit of claim 2, as applied above. The combination does not thus far disclose that the kit further comprises at least one nail filer and at least one clipper received in the pocket. Per the modification addressed in claim 2, the pocket of Chen was incorporated into Slali’s kit. Chen’s pocket is used for storing various manicure and/or pedicure tools including at least one nail filer (60K, Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Slali and Chen to comprise at least one nail filer received in the pocket, as taught by Chen, since such a modification provides the advantage of increasing the convenience of the kit by including tools commonly used during a manicuring process.
The combination of Slali and Chen does not explicitly disclose a clipper. Briscoe discloses a similar kit (10, Figures 1-4) comprising a container having a base (11) and a cover (13) each of the base and the cover comprises areas for storage therein (best shown in Figure 1). The cover further comprises pockets (31) for accepting various tools for treating a user’s nails, including a file (refer to Figure 1, wherein a nail file is depicted as the second from left tool, stored in the pocket of the cover of the container) and a nail clipper (refer to Figure 1, wherein a nail clipper is depicted as being the first tool from the left, stored in the pocket of the cover of the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Slali and Chen to further comprise at least one clipper received in the pocket, as taught by Briscoe, since such a modification provides the advantage of further increasing the convenience of the kit by including a clipper, thereby permitting a user to trim their nails prior to filing, which reduces the amount of filing necessary.
Alternatively, regarding claim 4, Slali discloses a manicure and/or pedicure kit (Figures 1-5), comprising: 
a portable storage container (the container is not labeled, but is the container comprised of base, 10 and cover, 12; best shown in Figures 1-4) having a generally rectangular prism shape (referring to Figures 1-4, both the base and the cover are both depicted as being a three-dimensional rectangular shape, thereby defining a rectangular prism), the container having a base (10) and a cover (12) hingedly (18) attached to the base, each of the base or cover being at least partially hollow (both the base and the cover are hollow, as best shown in Figure 1) to collectively define an internal compartment; 
a first adhesive sheet (26, 32 and double-sided adhesive tabs; sheet 26, 32 comprises “double-sided adhesive tabs” for adhering a plurality of artificial fingernail(s) thereto; thus, the sheet and its requisite tabs together form an adhesive sheet; refer to Column 5, lines 24-26) sized to be contained within the internal compartment (refer to Figures 1-4 where adhesive sheet, 26, 32 is shown to be disposed within internal compartment, 20, of base, 10); 
a first set of nail tips (“ten artificial fingernails are adhered to the convex molded nail stations”, refer to Column 6, lines 6-7; wherein the first set of nail stations/nail tips is defined by the first five nail stations/nail tips disposed in the top row of nail stations; refer to Figure 1 wherein two rows of five nail stations are depicted) attached to the first adhesive sheet in a spaced and sequential relationship (refer to Figure 1, wherein the first set of nail stations/nail tips are spaced apart and follow one another, thereby providing a spaced and sequential relationship; Additionally, the nail stations/nail tips are depicted as having the largest nail station/nail tip at a left-most position and the smallest nail station/nail tip at a right-most position along the row, thereby providing the nail station/nail tip corresponding to the largest finger/thumb in order to a smallest finger/pinky) corresponding to fingernails of a hand of a customer hand or toenails of a foot of the customer (“the nails are correctly filed to match the user’s fingertip profile”, refer to Column 6, lines 5-6; thus, the nail tips correspond to the fingernails of a customer hand); 
a second set of nail tips (“ten artificial fingernails are adhered to the convex molded nail stations”, refer to Column 6, lines 6-7; wherein the second set of nail stations/nail tips is defined by the second five nail stations/nail tips disposed in the bottom row of nail stations, refer to Figure 1 wherein two rows of five nail stations are depicted) attached to the first adhesive sheet in a spaced and sequential relationship (refer to Figure 1, wherein the second set of nail stations/nail tips are spaced apart and follow one another, thereby providing a spaced and sequential relationship; additionally, the nail stations and thus the nail tips disposed thereon are depicted as having the largest nail station/nail tip at a left-most position along the row, and the smallest nail station/nail tip at a right-most position along the row, thereby providing the nail station/nail tip corresponding to the largest finger/thumb in order to a smallest finger/pinky) corresponding to fingernails of another hand of the customer or toenails of another foot of the customer (“the nails are correctly filed to match the user’s fingertip profile”, refer to Column 6, lines 5-6; thus, the nail tips correspond to the fingernails of another hand of a customer).
Slali does not disclose:
a planar sheet having two or more sides each attached to a corresponding portion of an internal wall of the cover to define a pocket between the planar sheet and the internal wall, wherein the pocket is sized to contain one or more manicure or pedicure tools; 
at least one nail filer received in the pocket; and at least one clipper received in the pocket.
Chen discloses a similar cosmetic kit (10, Figures 1-10) comprising a base (14) and a cover (16 and 18), wherein both the base and the cover are used for storing cosmetic implements used to perform a manicure/pedicure, including files and various cutting devices (refer to Column 3, lines 7-11). Chen’s cover comprises a planar sheet (54) having two or more sides (not labeled, refer to annotated Figure 8, below) each attached (“joined along a bottom edge extremity”, refer to Column 5, lines 23-25; “anchored thereto laterally”, refer to Column 5, lines 25-27) to a corresponding portion of an internal wall (bottom wall, 55, refer to Figure 8; and side walls/extremities, not labeled, refer to annotated Figure 8, below) of the cover to define a pocket (“pocket member…for releasably holding…implements”, refer to Column 5, lines 30-33) between the planar sheet and the internal wall (52, Figure 8), wherein the pocket is sized to contain one or more manicure or pedicure tools (“pocket member…for releasably holding…implements”, refer to Column 5, lines 30-33) and the pocket contains at least one nail file (60K, Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slali’s kit to comprise a planar sheet having two or more sides each attached to a corresponding portion of an internal wall of the cover to define a pocket between the planar sheet and the internal wall, wherein the pocket is sized to contain one or more manicure or pedicure tools, as taught by Chen, since such a modification would have involved combining prior art elements according to known methods to yield predictable results. It would have additionally been obvious to one of ordinary skill to modify Slali’s kit to include at least one nail filer received in the pocket, as taught by Chen, since such a modification provides the advantage of increasing the convenience of the kit by providing tools commonly used in the manicuring process grouped together in one container and further prevents the tools from jostling around the container during transport.

    PNG
    media_image2.png
    549
    1068
    media_image2.png
    Greyscale

The combination of Slali and Chen does not explicitly disclose a clipper. Briscoe discloses a similar kit (10, Figures 1-4) comprising a container having a base (11) and a cover (13) each of the base and the cover comprises areas for storage therein (best shown in Figure 1). The cover further comprises pockets (31) for accepting various tools for treating a user’s nails, including a file (refer to Figure 1, wherein a nail file is depicted as the second from left tool, stored in the pocket of the cover of the container) and a nail clipper (refer to Figure 1, wherein a nail clipper is depicted as being the first tool from the left, stored in the pocket of the cover of the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Slali and Chen to further comprise at least one clipper received in the pocket, as taught by Briscoe, since such a modification provides the advantage of further increasing the convenience of the kit by including a clipper, thereby permitting a user to trim their nails prior to filing, which reduces the amount of filing necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772